ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2021-10-12_JUD_01_NA_03_FR.txt.                           OPINION INDIVIDUELLE DE M. LE JUGE YUSUF

[Traduction]

      Accord avec le rejet de l’acquiescement  Accord également avec le refus d’utiliser le
parallèle  Désaccord avec certains aspects de l’application de la méthode employée  Choix des
points de base pour la ligne médiane dans la mer territoriale n’étant pas conforme au droit
applicable et à la jurisprudence de la Cour  Ajustement erroné de la ligne d’équidistance
provisoire par référence à un «contexte géographique plus large»  Prise en compte de
circonstances pertinentes extérieures  Remodelage de la géographie en quête d’une concavité et
d’un     insaisissable   effet    d’amputation  Utilisation     incorrecte   de    la  notion
d’«amputation»  Raisonnement erroné pour la délimitation en deçà de 200 milles marins étant
appliqué par extension à la délimitation du plateau continental au-delà de 200 milles
marins  Eventuelle «zone grise» pouvant engendrer de nouveaux problèmes entre les Parties.


                                           I. Introduction

     1. Je souscris à la décision de la Cour de rejeter l’affirmation du Kenya selon laquelle la
Somalie a acquiescé à une frontière maritime longeant le parallèle décrit au paragraphe 35 de l’arrêt.


       2. J’estime également que la Cour a eu raison de ne pas accéder à la demande du Kenya tendant
à ce qu’elle dise et juge que la frontière maritime entre les deux Etats dans l’océan Indien doit suivre
le parallèle situé par 1° 39' 43,2" de latitude sud. Comme elle l’a relevé au paragraphe 130 de son
arrêt, «la Cour ne considère pas que l’utilisation du parallèle … soit la méthode appropriée pour
aboutir à une solution équitable».


       3. En conséquence, la Cour a décidé de recourir à une ligne médiane dans la mer territoriale
comme le prescrit l’article 15 de la convention des Nations Unies sur le droit de la mer (ci-après
la «CNUDM») et d’employer son habituelle méthode en trois étapes pour déterminer la frontière
maritime dans la zone économique exclusive (ci-après la «ZEE») et sur le plateau continental. La
manière dont les points de base ont été choisis pour tracer la ligne médiane dans la mer territoriale
n’est cependant conforme ni aux dispositions de la CNUDM, ni à la jurisprudence de la Cour. Je
traiterai donc de cette question dans le présent exposé.


       4. Comme l’indique mon vote contre les points 4) et 5) du dispositif, mon désaccord porte
principalement sur la manière dont la méthode en trois étapes a été appliquée, notamment en ce qui
concerne l’ajustement de la ligne d’équidistance. Je ne peux souscrire à la recherche inédite d’une
concavité dans un supposé «contexte géographique plus large» (voir paragraphes 164 à 168 de
l’arrêt) qui, loin d’avoir un quelconque rapport avec la géographie et le littoral des deux Etats, ne
peut être interprétée que comme une tentative de justifier un «remodelage judiciaire de la
géographie».


      5. Pire encore, la ligne d’équidistance provisoire construite pour délimiter la ZEE et le plateau
continental a été sensiblement ajustée sans autre justification que celle d’atténuer un «effet
d’amputation» supposément «grave» des projections côtières du Kenya (voir paragraphes 168 et 171
de l’arrêt). Aucune «grave» amputation de ce type n’est pourtant visible en deçà de 200 milles
marins, même sur le croquis no 10 de l’arrêt, intitulé «configuration géographique et son effet sur les
lignes d’équidistance». Il s’agit d’un usage fort regrettable et inédit de l’expression «grave effet
d’amputation», employée ici mal à propos.

                                                          -2-

       6. L’utilisation d’une ligne géodésique fondée sur une ligne d’équidistance ajustée de manière
inappropriée revient à appliquer le même raisonnement erroné à la délimitation de la zone au-delà de
200 milles marins qu’à celle de la zone en deçà de cette limite. Ce raisonnement ne tient pas compte
de ce que tout «effet d’amputation» des projections côtières du Kenya sur le plateau continental
étendu ne pourrait découler que de l’accord entre le Kenya et la Tanzanie, accord qui ne devrait avoir
aucun effet juridique sur la délimitation entre celui-ci et la Somalie. En outre, l’ajustement
inapproprié de la ligne d’équidistance crée ce que l’arrêt désigne comme une «éventuelle zone grise»
le long de la limite des 200 milles marins (visible sur le croquis no 12), zone qui pourrait, à l’avenir,
engendrer entre les Parties un nouveau problème dont la Cour serait à l’origine.


      7. Les raisons des réserves et désaccords que j’ai exprimés dans les paragraphes précédents
sont exposées plus en détail ci-après.


                      II. Construction d’une ligne médiane dans la mer territoriale

       8. La manière dont les points de base devant servir à la construction de la ligne médiane ont
été choisis par la Cour est discutable pour plusieurs raisons. Premièrement, aux termes de l’article 15
de la CNUDM, la ligne médiane dans la mer territoriale est tracée en utilisant les «points les plus
proches des lignes de base à partir desquelles est mesurée la largeur de la mer territoriale de chacun
des deux Etats» 1. A cet égard, l’article 5 de la CNUDM dispose que, en principe, «la ligne de base
normale à partir de laquelle est mesurée la largeur de la mer territoriale est la laisse de basse mer le
long de la côte» (les italiques sont de moi). En l’affaire Qatar c. Bahreïn, se référant à la disposition
précitée, la Cour a dit que, «selon les règles de droit international applicables, la ligne de base
normale à partir de laquelle est mesurée la largeur de la mer territoriale est la laisse de basse mer le
long de la côte» 2.


       9. De même, en l’affaire Erythrée/Yémen, le tribunal arbitral a rejeté l’argument du Yémen
selon lequel il devait établir la ligne médiane à partir des points de base situés sur la laisse de haute
mer, relevant que «l’utilisation de la laisse de basse mer [était] prescrite par une règle internationale
générale à l’article 5 de la Convention», ce qui était «conforme à la pratique établie de longue date
ainsi qu’à la règle coutumière bien établie du droit de la mer» 3. En l’affaire Bangladesh c. Inde, le
tribunal arbitral constitué en application de l’annexe VII de la CNUDM, se référant à l’affaire
Erythrée/Yémen, a réaffirmé qu’il «choisirait les points de base appropriés par référence à la
géographie physique au moment de la délimitation et à la laisse de basse mer des côtes pertinentes» 4.


      10. La Cour et d’autres juridictions internationales ont donc tracé des lignes médianes ou
d’équidistance provisoires dans la mer territoriale à partir des points de base situés sur la laisse de




        1 Voir Délimitation maritime et questions territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn), fond, arrêt,

C.I.J. Recueil 2001, p. 94, par. 177 ; voir aussi Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun
c. Nigéria ; Guinée équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 442, par. 290.
        2 Voir Délimitation maritime et questions territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn), fond, arrêt,

C.I.J. Recueil 2001, p. 97, par. 184.
        3 Sentence du Tribunal arbitral rendue au terme de la seconde étape de la procédure entre l’Erythrée et la

République du Yémen (délimitation maritime), décision du 17 décembre 1999, Recueil des sentences arbitrales (RSA),
vol. XXII, p. 338, par. 14 et p. 366, par. 133-135.
        4 Arbitrage concernant la frontière maritime dans le golfe du Bengale (Bangladesh c. Inde), sentence du 7 juillet

2014, RSA, vol. XXXII, p. 75, par. 221-223.

                                                            -3-

basse mer, conformément à l’article 5 de la CNUDM et au droit international général 5. Il s’ensuit
que, conformément aux dispositions de la CNUDM, à sa propre jurisprudence et à la pratique d’autres
juridictions, la Cour aurait dû, en la présente espèce, construire une ligne médiane provisoire par
référence aux points de base situés sur la laisse de basse mer à partir de laquelle est mesurée la largeur
de la mer territoriale. Or, elle s’est écartée de cette pratique, semblant avoir choisi des points de base
au hasard, sans fournir de justification satisfaisante à cet égard.


       11. Deuxièmement, il est bien établi que, lorsque les parties s’accordent sur une question
particulière, telle que l’établissement des points de base sur la côte aux fins de la délimitation
maritime, la juridiction concernée respecte cet accord 6, à moins qu’une conclusion différente ne
s’impose pour certaines raisons. En l’espèce, les Parties avaient toutes deux proposé, pour la
construction de la ligne médiane provisoire, des points de base tenant compte de la réalité
géographique dans les environs immédiats du point terminal de la frontière terrestre. Dans son
mémoire, la Somalie avait défini trois points de base du côté somalien, dont deux étaient situés sur
les îlots de Diua Damasciaca (S1 et S2), tandis que le troisième (S3) se trouvait sur un haut-fond
découvrant, à proximité de l’extrémité méridionale de Ras Kaambooni 7. Du côté kényan, la Somalie
avait défini deux points de base (K1 et K2) «sur les points les plus proches de la mer sur la côte
[kényane] à basse mer indiqués sur la carte» 8.


        12. Si le Kenya n’avait initialement défini aucun point de base pour la construction de la ligne
médiane provisoire, il a cependant fourni des coordonnées à cet effet dans le document additionnel
qu’il a soumis (appendice 2, volume 1, ci-après «DAK») 9. Le Kenya a tout d’abord proposé deux
points de base sur le continent, dans les environs immédiats (à moins d’un kilomètre) du point
terminal de la frontière terrestre (K1 et S1). Du côté somalien, il a proposé un point de base (S2) sur
les îlots de Diua Damasciaca et un autre (S3) sur la laisse de basse mer de Ras Kaambooni. Du côté



        5 Délimitation de la frontière maritime dans le golfe du Bengale (Bangladesh/Myanmar), arrêt, TIDM

Recueil 2012, p. 47-48, par. 155-156 («Le Tribunal … tracera une ligne d’équidistance à partir de la laisse de basse mer
indiquée sur la carte no 817 de l’Amirauté utilisée par les Parties») ; Arbitrage concernant la délimitation de la frontière
maritime entre le Guyana et le Suriname, sentence du 17 septembre 2007, RSA, vol. XXX, p. 109, par. 393 («Le Tribunal
accepte les points de base retenus par les Parties sur les laisses de basse mer du Suriname et du Guyana qui sont pertinents
pour le tracé de la ligne d’équidistance») ; Arbitrage entre la Barbade et la République de Trinité-et-Tobago, sentence du
11 avril 2006, RSA, vol. XXVII, p. 245, par. 381 («La ligne de délimitation s’oriente ensuite dans une direction générale
sud-est en une série de segments de ligne géodésique, chaque point d’inflexion se trouvant à égale distance de la laisse de
basse mer de la Barbade et du ou des points d’inflexion des lignes de base archipélagiques de Trinité-et-Tobago») ; voir
aussi ibid., p. 248, Appendix, Technical Report of the Tribunal’s Hydrographer, par. 1 ; Frontière terrestre et maritime
entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002,
p. 443, par. 292 ; Délimitation maritime et questions territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn), fond, arrêt,
C.I.J. Recueil 2001, p. 97, par. 184, p. 100-101, par. 201-202, et p. 104, par. 216 et 219. (Tous les italiques sont de moi.)
        6 Cf. Délimitation maritime dans la mer des Caraïbes et l’océan Pacifique (Costa Rica c. Nicaragua) et Frontière

terrestre dans la partie septentrionale d’Isla Portillos (Costa Rica c. Nicaragua), arrêt, C.I.J. Recueil 2018 (I), p. 191,
par. 139-140, et p. 206-207, par. 173 ; Délimitation de la frontière maritime dans le golfe du Bengale
(Bangladesh/Myanmar), arrêt, TIDM Recueil 2012, p. 47-48, par. 155-156. Voir aussi Arbitrage concernant la
délimitation de la frontière maritime entre le Guyana et le Suriname, sentence du 17 septembre 2007, RSA, vol. XXX,
p. 109, par. 393.
        7 Mémoire de la Somalie (ci-après «MS»), par. 5.19-5.20. Du côté somalien, les points de base S1 et S2 définis par

la Somalie sont respectivement situés par 1° 39' 43,30" de latitude sud et 41° 34' 35,40" de longitude est, et 1° 39' 35,90" de
latitude sud et 41° 34' 45,29" de longitude est. Le point de base S3 est situé par 1° 39' 14,99" de latitude sud et
41° 35' 15,68" de longitude est.
        8 MS, par. 5.19-5.20. Du côté kényan, les points de base K1 et K2 définis par la Somalie sont respectivement situés

par 1° 42' 00,06" de latitude sud et 41° 32' 47,38" de longitude est, et 1° 43' 04,77" de latitude sud et 41° 32' 37,18" de
longitude est.
        9 DAK, p. 188-189. Du côté somalien, les points de base S1, S2 et S3 définis par le Kenya sont respectivement

situés par 1° 39' 36,3" de latitude sud et 41° 33' 40,4" de longitude est, 1° 39' 40,9" de latitude sud et 41° 34' 35,4" de
longitude est, et 1° 38' 57,0" de latitude sud et 41° 35' 21,9" de longitude est.

                                                             -4-

kényan, il a retenu, comme la Somalie, des points de base situés sur la laisse de basse mer le long du
littoral continental (K3, K4 et K5) 10.


       13. Les Parties s’accordaient dans une large mesure sur les points de base proposés pour la
construction de la ligne médiane provisoire. Elles avaient toutes deux placé de tels points sur les îlots
de Diua Damasciaca et sur la laisse de basse mer le long du littoral continental. De fait, le point S2
défini par le Kenya se trouvait à 74 mètres du point S1 de la Somalie, et à environ 342 mètres du
point S2 de cette dernière. La distance entre le point S3 du Kenya et celui de la Somalie était
d’approximativement 587 mètres. Le point K2 de la Somalie était situé à seulement 775 mètres du
point K3 du Kenya et à seulement 230 mètres du point K4 de ce dernier 11. En conséquence, les lignes
médianes provisoires tracées par les Parties étaient fort semblables, comme elles l’ont d’ailleurs
elles-mêmes reconnu 12.


       14. Alors même que les Parties s’accordaient généralement sur cette question, la Cour n’a pas
retenu les points de base qu’elles proposaient, que ce soit sur la ligne de basse mer du littoral
continental, à l’extrémité méridionale de Ras Kaambooni ou sur les îlots de Diua Damasciaca, ce qui
n’est conforme ni aux dispositions de la CNUDM, ni à sa jurisprudence en la matière. La ligne
médiane définie dans l’arrêt a été construite à partir de points de base exclusivement situés sur la
terre ferme des Parties (S1 à S4 et K1 à K4), suivant un tracé artificiellement rectiligne sur la côte
(paragraphes 115-116 de l’arrêt). Ce choix est justifié de la façon suivante : «[b]ien qu’elle prenne
en considération les propositions des parties dans la détermination des points de base, la Cour n’est
pas tenue de retenir un point de base particulier, même lorsqu’il y a accord entre les parties à cet
égard, si elle ne le considère pas comme étant approprié» (paragraphe 111).


       15. S’il est vrai que, en l’affaire de la mer Noire, la Cour a dit qu’elle «ne saurait se fonder sur
le seul choix par l’une des parties de ces points de base» 13, elle n’a pas pour autant laissé entendre
qu’elle aurait toute liberté pour définir les points de base à sa guise, pas plus qu’elle n’a fait du
«caractère approprié» ou de «ce qu’elle considère comme approprié» une norme universelle sur
laquelle se fonder pour définir lesdits points (voir paragraphes 111 et 112). Elle a au contraire précisé
qu’elle était contrainte de «retenir des points de base par référence à la géographie physique des côtes
pertinentes» 14. Dans le même ordre d’idées, la Cour a souligné que

        «le caractère géométrique de la première phase de l’opération de délimitation
        l’am[enait] à retenir comme points de base ceux que la géographie de la côte identifi[ait]
        en tant que réalité physique au moment où elle proc[édait] à cette délimitation. Cette
        réalité géographique recouvre non seulement les facteurs physiques produits par la
        géodynamique et les mouvements de la mer, mais tout autre facteur matériel existant.» 15




        10 DAK, p. 187-189 et fig. 11. Du côté kényan, les points de base K1, K2, K3 et K4 du Kenya sont respectivement

situés par 1° 39' 51,6" de latitude sud et 41° 33' 28,4" de longitude est, 1° 40' 39,6" de latitude sud et 41° 32' 55,3" de
longitude est, 1°42' 40,1" de latitude sud et 41° 32' 41,8" de longitude est, et 1° 43' 12,2" de latitude sud et 41° 32' 38,5" de
longitude est.
        11 Les distances entre les coordonnées des différents points de base ont été calculées à l’aide du logiciel suivant :

United States, Federal Communications Commission, «Distance and Azimuths Between Two Sets of Coordinates»,
https://www.fcc.gov/media/radio/distance-and-azimuths.
        12 Cf. CR 2021/3, p. 12, par. 13 (Reichler) ; DAK, p. 187-189, par. 369, et fig. 11 et 12.

        13 Délimitation maritime en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 108, par. 137.

        14 Ibid.

        15 Ibid., p. 106, par. 131.

                                                           -5-

       16. Troisièmement, la décision de ne pas retenir les points de base proposés par les Parties à
l’extrémité méridionale de Ras Kaambooni, protubérance située sur le territoire continental somalien
près du point terminal de la frontière terrestre, est difficilement compréhensible. Cela revient en effet
à écarter une formation géographique de la côte somalienne qui marque un «important changement»
de direction du littoral. Plus surprenant encore, la Cour, au paragraphe 114 de l’arrêt, a écarté
Ras Kaambooni aux fins du tracé de la ligne médiane au motif qu’il s’agissait d’une «protubérance
mineure», alors que, au paragraphe 146, elle a placé le point de base S6 sur une protubérance bien
plus petite de la côte somalienne (face aux îlots d’Umfaali) aux fins de la construction de la ligne
d’équidistance provisoire dans la ZEE et sur le plateau continental. Aucune explication n’a été
fournie pour justifier une telle incohérence.


       17. Quatrièmement, de manière tout aussi incohérente, les points de base proposés par les
Parties sur les îlots de Diua Damasciaca ont eux aussi été écartés. Selon l’arrêt, ces formations, qui
sont «minuscules» et «arides», auraient eu «un effet disproportionné sur le tracé de la ligne médiane»
(paragraphe 114). Or, curieusement la Cour a, au paragraphe 146 de l’arrêt, placé les points de
base K5 et K6 sur l’île de Shakani, au large de la côte principale du Kenya, sans justifier cette
incohérence manifeste.


       18. Le caractère «minuscule» et «aride» des îlots de Diua Damasciaca n’empêchait en soi ni
les Parties ni la Cour d’y établir des points de base appropriés. Il ressort en effet de la pratique de la
Cour que cette dernière a, par le passé, jugé approprié de retenir des points de base sur de petites
formations insulaires situées à proximité immédiate de la côte. Tel a par exemple été le cas en
l’affaire de la mer Noire, dans laquelle la Cour a estimé qu’il convenait de prendre l’extrémité sud-
est de l’île de Tsyganka comme point de base, puisqu’il s’agissait, «dans ce secteur d’adjacence, du
point le plus avancé vers le large de la côte ukrainienne» 16. Dans l’affaire Nicaragua c. Colombie,
ayant également considéré que «les îles adjacentes au littoral nicaraguayen» faisaient partie de la
«côte pertinente» du Nicaragua, la Cour a établi des points de base sur le récif d’Edimbourg, la caye
de Muerto, les cayes des Miskitos, la caye de Ned Thomas, Roca Tyra, Mangle Chico et
Mangle Grande 17. En outre, bien qu’elle se soit abstenue de placer des points de base sur certaines
formations sablonneuses relativement instables, la Cour a indiqué, dans Costa Rica c. Nicaragua,
qu’elle «construira[it] la ligne médiane provisoire dans la mer territoriale sur la seule base de points
situés sur la côte naturelle, y compris des points placés sur des îles ou rochers» 18.


        19. La manière dont les points de base ont été retenus dans l’arrêt a produit une ligne médiane
artificielle, qui semble avoir été construite pour ressembler autant que possible à une bissectrice,
alors même que rien ne justifiait le recours à une telle ligne pour la délimitation de la mer territoriale
entre la Somalie et le Kenya. Cette impression est confirmée par le paragraphe 118 de l’arrêt, qui
donne à penser que, pour construire ladite ligne médiane, la Cour a pu chercher à ce que celle-ci
«correspond[e] de très près à une ligne «perpendiculaire à l’orientation générale de la côte», à
supposer que l’arrangement conventionnel de 1927/1933 ait eu pour objet, par l’emploi de cette
formule, de tracer une ligne se prolongeant dans la mer territoriale, question [qu’elle] n’a pas à
trancher».




        16 Délimitation maritime en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 109, par. 143, et p. 115

(croquis no 7).
        17Différend territorial et maritime (Nicaragua c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 678, par. 145,
p. 698-699, par. 201, et p. 701 (croquis no 8).
        18 Délimitation maritime dans la mer des Caraïbes et l’océan Pacifique (Costa Rica c. Nicaragua) et Frontière

terrestre dans la partie septentrionale d’Isla Portillos (Costa Rica c. Nicaragua), arrêt, C.I.J. Recueil 2018 (I), p. 177,
par. 100.

                                                           -6-

       20. L’arrangement conventionnel de 1927/1933 conclu entre les puissances coloniales de
l’époque (Royaume-Uni et Italie) aux fins de la démarcation des frontières terrestres ne présentait
absolument aucune pertinence pour le différend entre la Somalie et le Kenya ou la délimitation de
leurs frontières maritimes, puisque ces dernières n’ont jamais été établies par cet arrangement ni par
l’accord relatif aux frontières terrestres conclu entre ces mêmes puissances en 1924, accord sur lequel
ledit arrangement était fondé. Comme l’a affirmé la Somalie dans sa réponse à la question posée par
un membre de la Cour, «[n]i [elle-même] ni le Kenya n’[avaient] jamais, depuis leur indépendance
et à un quelconque moment par la suite, prétendu que la frontière maritime dans la mer territoriale
sui[vai]t une ligne perpendiculaire à la côte à Dar es Salam, sur quelque distance que ce [fût]».


       21. La référence audit arrangement dans le paragraphe 118 et la manière dont ce dernier est
formulé ne peuvent que prêter à confusion, d’autant que, quelques paragraphes plus haut, la Cour
avait estimé, notamment sur la base des positions adoptées par les deux Etats à la fois dans leur
législation nationale, dans leurs déclarations et au cours des négociations entre eux, que ces accords
coloniaux relatifs à la frontière terrestre n’étaient pas pertinents pour la frontière maritime (voir
paragraphes 106 à 109). Elle en avait d’ailleurs conclu «qu’il n’[était] pas nécessaire de se prononcer
sur la question de savoir si l’arrangement conventionnel de 1927/1933 avait pour objet de délimiter
la frontière dans la mer territoriale» (paragraphe 109). Un accord de démarcation terrestre ne pouvant
manifestement avoir un tel objet, quel était donc l’intérêt d’invoquer de nouveau cet arrangement au
paragraphe 118 au sujet du tracé de la ligne médiane construite par la Cour ? Absolument aucun, à
mon sens, sinon de jeter inutilement le doute sur la validité des positions prises, et clairement
exprimées, par deux Etats indépendants dans leur législation nationale après leur accession à
l’indépendance et l’exercice de leur droit à l’autodétermination qui en a résulté, il y a de cela
soixante ans.


                          III. Délimitation de la ZEE et du plateau continental
                                      en deçà de 200 milles marins

        22. Comme je l’ai précisé ci-dessus, je ne souscris pas au raisonnement suivi dans l’arrêt pour
justifier l’ajustement de la ligne d’équidistance provisoire, qui est erroné tant sur le plan factuel que
juridique. Du point de vue des faits, il consiste à procéder à un remodelage arbitraire de la géographie
en quête d’une prétendue «concavité» dans un supposé «contexte géographique plus large» au-delà
de la zone à délimiter, apparemment dans le but d’aboutir à une solution préconçue. Du point de vue
du droit, ce raisonnement s’écarte non seulement de la jurisprudence constante de la Cour en matière
de délimitation de la ZEE et du plateau continental, mais aussi de celle d’autres juridictions
internationales, et ce, sans la moindre justification. Je traiterai de chacun de ces points tour à tour.


A. Remodelage de la géographie en quête d’une concavité et d’un insaisissable effet
   d’amputation

       23. La Cour avait, jusqu’à présent, appliqué son propre dictum selon lequel il ne saurait être
question de «refaçonner, par voie judiciaire, la géographie physique, ce que ni le droit ni la pratique
en matière de délimitation maritime n’autorisent» 19. Il est regrettable qu’elle ait, dans le présent arrêt,
rompu avec cette tradition en recherchant une concavité au-delà des côtes des Parties et un
insaisissable effet d’amputation susceptible de justifier un ajustement de la ligne d’équidistance. Au
paragraphe 164, il est ainsi indiqué que, «[s]i l’examen du littoral est limité aux seules côtes du Kenya
et de la Somalie, aucune concavité n’apparaît», ce qui est tout à fait juste ; il aurait donc fallu s’en
tenir là puisque, comme l’a souligné la Cour dans l’affaire Cameroun c. Nigéria, «la concavité des
côtes [peut] constituer une circonstance pertinente pour la délimitation» mais «il ne peut en aller ainsi


       19 Différend territorial et maritime (Nicaragua c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 699, par. 202 ; voir

aussi Délimitation maritime en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 110, par. 149.

                                                                -7-

que lorsque cette concavité existe dans le secteur à délimiter»20. Or, dans le présent arrêt, la Cour a
ajouté que «l’approche consistant à n’examiner que les côtes des deux Etats intéressés pour évaluer
l’ampleur d’un éventuel effet d’amputation résultant de la configuration géographique du littoral
p[ouvait] se révéler trop restrictive». On comprend mal pourquoi l’appréciation d’un effet
d’amputation s’est ainsi retrouvée au centre de l’analyse, ni ce que signifie exactement, dans ce
contexte, l’expression «configuration géographique du littoral». En tout état de cause, l’approche
consistant à «n’examiner que les côtes des deux Etats intéressés» n’est pas restrictive ; elle est
conforme au champ de la compétence de la Cour, lequel ne saurait être étendu aux côtes d’Etats tiers.
La Somalie et le Kenya avaient demandé à la Cour de délimiter leur frontière maritime, et non celle
qui les sépare d’autres Etats. De plus, il est juridiquement erroné de rechercher une concavité en
dehors de la zone à délimiter ou d’essayer d’en importer une dans une zone géographique où elle
n’existe pas afin d’aboutir à une solution préconçue.


       24. Les circonstances pertinentes susceptibles de justifier un ajustement de la ligne
d’équidistance provisoire sont, pour l’essentiel, de nature géographique. De fait, la construction ou
l’ajustement d’une telle ligne est dictée par les caractéristiques géographiques propres à la zone à
délimiter : il convient de refléter fidèlement cette géographie, et elle seule. Les circonstances à
prendre en compte pour aboutir à une solution équitable doivent également se présenter dans ladite
zone. C’est la situation géographique de cette zone, à savoir la configuration du littoral, la longueur
des côtes et l’éventuelle présence de formations maritimes particulières ou inhabituelles, qui peut
être à l’origine de circonstances pertinentes devant être prises en compte pour la construction ou
l’ajustement d’une ligne d’équidistance. L’importation de facteurs géographiques extérieurs, situés
au-delà des côtes pertinentes des Parties et de la zone pertinente, va clairement à l’encontre du
principe fondamental selon lequel «la terre domine la mer».


       25. En se référant, dans son arrêt, à un «contexte géographique plus large», qui n’est défini
nulle part et dont les limites ne sont pas clairement indiquées, la Cour s’est détachée de la réalité des
circonstances géographiques existant sur les côtes et dans la zone pertinentes dans le cadre du
différend maritime qui opposait la Somalie et le Kenya. De surcroît, en prenant en compte le littoral
d’un Etat tiers, elle a, en la présente espèce, fait fi du rôle et de la fonction des notions de «côtes
pertinentes» et de «zone pertinente», qui sont pourtant au cœur de la méthode de délimitation
maritime en trois étapes qu’elle a mise au point au fil des années, tout en feignant de les respecter.


       26. Le terme «concave» et la notion de «concavité» en matière de délimitation maritime sont
en outre employés mal à propos dans l’arrêt. Premièrement, pour être décrite comme «concave», une
côte doit être échancrée, creusée ou rentrante en son milieu, incurvée comme l’intérieur d’un bol. Le
Oxford English Dictionary donne la définition suivante du terme «concave» : «qui présente un
contour ou une surface courbe en creux, comme l’intérieur d’un cercle ou d’une sphère». La côte de
la Somalie ou du Kenya présente-t-elle quelque zone courbe en creux ou dont la forme évoque
l’intérieur d’un bol ou d’un cercle ? La réponse est non, ce que la Cour a d’ailleurs reconnu au
paragraphe 164. Et pourtant, s’efforçant de refaçonner la géographie par voie judiciaire, elle s’est
obstinée dans sa quête injustifiée d’une «concavité», dans ce qu’elle a désigné comme un «contexte
géographique plus large».


       27. Deuxièmement, une concavité est une donnée géographique : elle existe, ou non, dans la
zone à délimiter. Pour qu’elle soit reconnue ou prise en compte dans le cadre d’une délimitation
maritime, elle doit appartenir à la réalité géographique de ladite zone. On ne saurait la greffer dans
cette zone à partir d’un «contexte géographique plus large», quel que soit le sens de cette expression.


        20 Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale

(intervenant)), arrêt, C.I.J. Recueil 2002, p. 445, par. 297.

                                                            -8-

Or, la seule côte qui présente une légère concavité en Afrique de l’Est est celle de la Tanzanie,
laquelle n’était pas partie au différend dont la Cour était saisie. La côte tanzanienne n’a rien à voir
avec une délimitation maritime entre la Somalie et le Kenya.


        28. Il apparaît néanmoins, au paragraphe 168 de l’arrêt, que c’est bel et bien la côte
tanzanienne qui a été prise en compte pour justifier l’existence d’une concavité dans la partie du
littoral est-africain que partagent ces trois Etats. Ainsi, le paragraphe 168 est libellé comme suit :
«L’amputation potentielle des droits maritimes du Kenya ne saurait être dûment observée en
examinant les côtes du Kenya et de la Somalie de manière isolée. Si les côtes continentales de la
Somalie, du Kenya et de la Tanzanie sont considérées ensemble, comme un tout, le littoral ainsi
formé apparaît incontestablement concave.» De cette observation, qui revient quasiment à inclure la
côte tanzanienne dans la zone à délimiter, ce qui va à l’encontre de la pratique constante de la Cour,
cette dernière a tiré la conclusion que, «[s]itué au milieu, entre la Somalie et la Tanzanie, le Kenya
subi[ssait] une amputation de ses droits maritimes».


        29. Selon ce raisonnement, une ligne d’équidistance stricte aurait été appropriée pour la
délimitation des côtes du Kenya et de la Somalie uniquement, puisqu’elles ne présentent à elles seules
aucune concavité visible ; dès lors que la côte de la Tanzanie était prise en compte, le Kenya se
trouvait cependant désavantagé par une telle ligne. Cela signifie que la Cour devait prendre en compte
le littoral d’un Etat tiers  qui n’était partie ni au différend ni à la présente affaire  pour compenser
ce préjudice artificiel qui aurait été porté au Kenya si l’on avait utilisé une ligne d’équidistance non
ajustée. Ce que cette analyse erronée ignore toutefois, c’est que, pour qu’une concavité et l’effet
d’amputation qu’elle est susceptible de produire soient considérés comme une circonstance
pertinente aux fins de la délimitation d’une zone maritime, ils doivent trouver leur origine sur la côte
d’une des parties. Le fait de prendre en compte, dans le processus de délimitation, un littoral
n’appartenant à aucune d’elles revient à inclure dans la zone à délimiter une côte qui n’y a nullement
sa place.


       30. Comme l’a fait observer M. Koretsky dans les affaires du Plateau continental de la mer
du Nord, les considérations macrogéographiques n’ont «absolument aucune pertinence» en matière
de délimitation maritime, «sauf dans l’hypothèse improbable où l’on souhaiterait redessiner la carte
politique d’une ou de plusieurs régions du monde» 21. Le remodelage arbitraire de la géographie pour
aboutir à une solution préconçue non seulement dénature la notion de circonstances pertinentes dans
la méthode habituelle de la Cour aux fins de la délimitation maritime dans la ZEE et sur le plateau
continental, mais va également, de toute évidence, à l’encontre de sa jurisprudence. Ainsi que la Cour
l’a souligné à juste titre dans Cameroun c. Nigéria, «[l]a configuration géographique des espaces
maritimes qu[’elle] est appelée à délimiter est une donnée. Elle ne constitue pas un élément que la
Cour pourrait modifier, mais un fait sur la base duquel elle doit opérer la délimitation.» 22


B. Rupture avec la jurisprudence bien établie de la Cour

       31. Je souscris d’autant moins à la décision prise concernant l’ajustement de la ligne
d’équidistance sur la base des considérations susmentionnées qu’elle revient à rompre avec la
jurisprudence bien établie de la Cour et d’autres juridictions internationales. En l’affaire du Plateau
continental (Tunisie/Jamahiriya arabe libyenne), celle-ci a ainsi relevé que



       21 Plateau continental de la mer du Nord (République fédérale d’Allemagne/Danemark ; République fédérale

d’Allemagne/Pays-Bas), arrêt, C.I.J. Recueil 1969, opinion dissidente de M. le juge Koretsky, vice-président, p. 162.
        22 Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale

(intervenant)), arrêt, C.I.J. Recueil 2002, p. 443-445, par. 295.

                                                              -9-

       «[l]es seules zones qui pu[ssent] intervenir dans la décision sur les prétentions de la
       Libye et de la Tunisie au plateau continental bordant leurs côtes respectives [étaient]
       celles qui p[ouvaient] être considérées comme étant au large, soit de la côte tunisienne,
       soit de la côte libyenne. Prises ensemble elles représent[aient] la région à prendre en
       compte pour la décision.» 23

De même, dans l’affaire Cameroun c. Nigéria, la Cour a noté que «la frontière maritime entre le
Cameroun et le Nigéria ne p[ouvait] être déterminée qu’à partir de points situés sur les côtes de ces
deux Etats et non d’Etats tiers» 24. Dans l’affaire Costa Rica c. Nicaragua, le demandeur avait indiqué
qu’il se trouvait dans une situation caractérisée par «la présence d’une côte concave et de trois Etats»
dans laquelle «[l]a concavité des côtes, ainsi que l’effet d’amputation qui va de pair lorsqu’elle est
associée à une hypothétique délimitation avec un Etat tiers» (le Panama), rendrait la délimitation
inéquitable 25. La Cour a rejeté cet argument, observant ce qui suit :

       «[l]a concavité générale de la côte du Costa Rica et les relations de celui-ci avec le
       Panama ne sauraient justifier un ajustement de la ligne d’équidistance dans ses
       relations avec le Nicaragua. Aux fins de l’établissement de la frontière maritime entre
       les Parties, la question pertinente qui se pose est celle de savoir si, en raison de la
       concavité de la côte costa-ricienne, les projections maritimes de cette côte sont
       amputées par celles de la côte nicaraguayenne.»26 (Les italiques sont de moi.)


       32. Pour tenter de justifier cette rupture avec la pratique de la Cour, il est affirmé, au
paragraphe 167 du présent arrêt, que, en l’«espèce, l’amputation potentielle des droits maritimes du
Kenya doit être appréciée dans le cadre d’un contexte géographique plus large. Telle a également été
l’approche adoptée par le tribunal arbitral constitué en l’affaire Guinée/Guinée-Bissau.» Il est plutôt
étrange que la Cour invoque comme précédent judiciaire une sentence dans laquelle la méthode de
l’équidistance, qu’elle a pour habitude d’employer, a été jugée inapplicable aux fins de la
délimitation des côtes de la Guinée et de la Guinée-Bissau en raison de leur concavité 27. Plus
précisément, le tribunal n’a pas estimé — étant donné que, en tout état de cause, les côtes pertinentes
des parties se caractérisaient elles-mêmes par leur concavité 28 — que la concavité du littoral d’un
Etat tiers de la région constituait une circonstance pertinente justifiant un ajustement de la ligne
d’équidistance provisoire. En choisissant au contraire une méthode considérant «l’ensemble de la
région de l’Afrique occidentale» comme un «littoral long», il s’est orienté «vers une délimitation qui
s’int[égrait] aux délimitations actuelles ou futures de la région» 29.


     33. En outre, comme l’a signalé la chambre spéciale du TIDM dans l’affaire
Ghana/Côte d’Ivoire, «l’approche adoptée dans cette sentence n’a pas été suivie depuis par la



       23 Plateau continental (Tunisie/Jamahiriya arabe libyenne), arrêt, C.I.J. Recueil 1982, p. 61, par. 74.

        24 Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale

(intervenant)), arrêt, C.I.J. Recueil 2002, p. 442, par. 291.
        25 Délimitation maritime dans la mer des Caraïbes et l’océan Pacifique (Costa Rica c. Nicaragua) et Frontière

terrestre dans la partie septentrionale d’Isla Portillos (Costa Rica c. Nicaragua), arrêt, C.I.J. Recueil 2018 (I), p. 195,
par. 150.
       26 Ibid., p. 196, par. 156.

       27 Délimitation de la frontière maritime entre la Guinée et la Guinée-Bissau, sentence du 14 février 1985, RSA,

vol. XIX, p. 189, par. 108 (notant que son approche de prédilection «condamne l’équidistance telle qu’elle est vue par la
Guinée-Bissau»).
       28 Ibid., p. 187-189, par. 103, 104 et 108 («Si l’on examine les côtes de chaque pays séparément, on s’aperçoit que

celles de la Guinée-Bissau sont convexes, en tenant compte des Bijagos, et que celles de la Guinée sont concaves»).
       29 Ibid., p. 189, par. 108 (les italiques sont dans l’original).

                                                          - 10 -

jurisprudence internationale» 30. En effet, la chambre n’était «pas convaincue que la Côte d’Ivoire
puisse s’appuyer sur la jurisprudence de [la] sentence [en l’affaire Guinée/Guinée-Bissau] pour
étayer son raisonnement», d’autant que «la zone maritime au large de la Guinée et de la
Guinée-Bissau [était] géographiquement complexe, tandis que les côtes du Ghana et de la Côte
d’Ivoire [étaient] droites et non échancrées» 31, comme le sont également celles de la Somalie et du
Kenya. L’invocation par la Cour d’une sentence allant à l’encontre de sa propre jurisprudence relative
à la délimitation des frontières maritimes par l’utilisation d’une ligne d’équidistance dans le cadre
d’une méthode en trois étapes est donc difficile à comprendre.


        34. De la même manière, les autres arrêts et sentences invoqués dans le présent arrêt pour
justifier l’ajustement de la ligne d’équidistance sont dépourvus de pertinence ou n’ont aucun rapport
avec les circonstances de la présente espèce ; ils n’autorisent pas non plus à considérer comme une
circonstance pertinente le littoral d’un Etat tiers qui n’est pas partie à l’affaire et se situe bien au-delà
de la zone et des côtes pertinentes. Premièrement, il est fait référence dans l’arrêt aux affaires du
Plateau continental de la mer du Nord (paragraphe 165), dans lesquelles la Cour a certes reconnu
qu’il pourrait être équitable de tenir compte de la forte concavité ou convexité de la côte aux fins de
l’ajustement de la ligne d’équidistance 32. Cette forte concavité ou convexité caractérisait cependant
les côtes pertinentes des trois Etats parties à l’instance, et non le littoral d’un Etat tiers éloigné de la
zone pertinente, tel que le Royaume-Uni, la Norvège ou la Belgique.


       35. Deuxièmement, au paragraphe 166, la Cour se réfère aux affaires Bangladesh/Myanmar et
Bangladesh c. Inde. Outre que les côtes du golfe du Bengale, qui sont fortement concaves et
sinueuses, ne présentent aucune similitude avec celles  presque rectilignes  de la Somalie et du
Kenya, les tribunaux respectifs se sont, dans ces affaires, uniquement intéressés aux côtes des parties.
Ils n’ont pas tenu compte de l’effet potentiel de la concavité du golfe du Bengale sur les côtes d’Etats
tiers. Comme l’a indiqué le TIDM dans l’affaire Bangladesh/Myanmar, «la concavité en soi ne
constitue pas nécessairement une circonstance pertinente» 33. Le tribunal a précisé qu’un ajustement
pouvait être nécessaire «lorsqu’une ligne d’équidistance tracée entre deux Etats produi[sait], en
raison de la concavité de sa côte, un effet d’amputation sur l’espace maritime auquel un de ces Etats
a[vait] droit» 34 ; la «côte en question», cependant, s’entendait de «[celle] du Bangladesh», Etat partie
à l’affaire, et non de celle de l’Inde, qui n’était pas mentionnée dans le cadre de cette analyse 35.


       36. Dans l’affaire Bangladesh c. Inde, le tribunal arbitral, se référant également aux affaires
Cameroun c. Nigéria et Bangladesh/Myanmar, a noté «qu’il [était] généralement reconnu, dans la
jurisprudence internationale, que la concavité en soi ne constitu[ait] pas nécessairement une




        30 Délimitation de la frontière maritime dans l’océan Atlantique (Ghana/Côte d’Ivoire), arrêt, TIDM Recueil 2017,

p. 89, par. 287.
        31 Ibid.

        32 Plateau continental de la mer du Nord (République fédérale d’Allemagne/Danemark ; République fédérale

d’Allemagne/Pays-Bas), arrêt, C.I.J. Recueil 1969, p. 49, par. 89 a).
        33 Délimitation de la frontière maritime dans le golfe du Bengale (Bangladesh/Myanmar), arrêt, TIDM

Recueil 2012, p. 81, par. 292.
        34 Ibid.

        35 Ibid., p. 81-82, par. 293 et 297 ; voir aussi ibid., p. 87, par. 323 et 325 («la côte du Bangladesh … est

manifestement concave. Cette concavité a pour effet de faire passer la ligne d’équidistance provisoire devant la façade
côtière du Bangladesh» et «Le Tribunal considère donc [qu’il] est effectivement nécessaire d’ajuster la ligne d’équidistance
provisoire afin d’atténuer l’effet d’amputation produit par cette ligne sur la côte concave du Bangladesh … compte tenu de
la géographie de la région») et p. 89, par. 333 (se référant aux «côtes des Parties») (tous les italiques sont de moi).

                                                         - 11 -

circonstance pertinente nécessitant l’ajustement de la ligne d’équidistance provisoire»36. Il a souligné
que «l’existence d’un effet d’amputation devrait être établie de manière objective et transparente»,
toute «décision relative à l’existence d’un effet d’amputation d[evant] prendre en compte l’ensemble
de la zone qui fait l’objet de prétentions concurrentes»37. Pour déterminer si la concavité constituait
une circonstance pertinente, le tribunal a examiné les projections de la «côte du Bangladesh», qui
était «manifestement concave», et celles des «côtes de l’Inde orientées au sud-est» 38, mais il n’a pas
pris en compte le littoral du Myanmar, qui n’a pas été mentionné dans le cadre de cette analyse.


       37. Troisièmement, même si l’on devait supposer, arguendo, qu’il existe une concavité dans
la zone à délimiter, ce qui n’est bien évidemment pas le cas ici, cette concavité devrait, avant tout,
être prononcée ; pour être considérée comme une circonstance pertinente, elle devrait en outre
produire un effet d’amputation grave ou important. Or, en la présente espèce, ni une concavité
prononcée de la côte est-africaine, y compris celle de la Tanzanie, ni un grave effet d’amputation ou
de retranchement de la projection vers le large de la frontière maritime du Kenya n’est visible sur
une carte en deçà de 200 milles marins. Une ligne d’équidistance stricte entre la Somalie et le Kenya
permettait à leurs côtes de se projeter dans la même direction générale et n’éteignait ni n’amputait
les droits potentiels du Kenya (voir croquis no 10 dans l’arrêt). Les mots ont un sens : une légère
réduction de la projection côtière d’un pays ne peut être qualifiée de «grave amputation». Une
juridiction ne saurait prétendre, comme le faisait Humpty Dumpty dans Alice au pays des merveilles,
que «les mots [qu’elle] emploie ont le sens qu’il [lui] plaît de leur accorder  ni plus, ni moins».


        38. Quatrièmement, comme l’a observé le tribunal arbitral dans l’affaire Bangladesh c. Inde,
il doit être satisfait à deux critères pour que l’effet d’amputation produit par une ligne d’équidistance
provisoire justifie un ajustement de celle-ci :

              «Premièrement, la ligne doit empêcher l’Etat côtier d’étendre sa frontière
       maritime aussi loin vers le large que le lui permet le droit international. Deuxièmement,
       la ligne doit être telle que, faute d’être ajustée, elle ferait obstacle à la solution équitable
       prescrite par les articles 74 et 83 de la Convention. Ceci exige de déterminer à quel
       endroit l’effet d’amputation engendre un désavantage et quelle en est la gravité.» 39

Aucun de ces critères n’était rempli en la présente espèce. Un effet d’amputation doit avoir pour
résultat de faire cesser ou disparaître quelque chose, ce qui n’était pas le cas d’une ligne
d’équidistance non ajustée entre la Somalie et le Kenya en deçà de 200 milles marins, que l’on ait
utilisé le parallèle entre le Kenya et la Tanzanie ou une ligne d’équidistance stricte. Au niveau de la
limite des 200 milles marins, la distance entre ce parallèle et la ligne d’équidistance non ajustée avec
la Somalie aurait toujours été, selon le Kenya, large d’environ 180 kilomètres 40. Une ligne
d’équidistance non ajustée n’aurait donc pas empêché le Kenya d’étendre sa frontière maritime
«aussi loin vers le large que le lui permet[tait] le droit international».


       39. De fait, au paragraphe 171, la Cour a reconnu que «l’effet d’amputation [était] moins
prononcé en la présente espèce que dans d’autres affaires», mais précisé qu’il «demeur[ait]
suffisamment grave pour justifier un certain ajustement afin de remédier à l’importante réduction des


       36 Arbitrage concernant la frontière maritime dans le golfe du Bengale (Bangladesh c. Inde), sentence du 7 juillet

2014, RSA, vol. XXXII, p. 120, par. 402.
       37 Ibid., p. 121, par. 404.

       38 Ibid., p. 121-122, par. 406-407.

       39 Ibid., p. 124, par. 417 ; voir aussi Délimitation de la frontière maritime dans l’océan Atlantique (Ghana/Côte

d’Ivoire), arrêt, TIDM Recueil 2017, p. 120, par. 422.
       40 Cf. contre-mémoire du Kenya, par. 343 et fig. 3-1 ; CR 2021/3, p. 19, par. 31 (Reichler).

                                                         - 12 -

droits potentiels du Kenya». On ne voit pas bien ce que signifie un effet d’amputation «suffisamment
grave» dans ce contexte, et aucune explication n’est fournie à ce sujet. En tout état de cause, la
manière dont cette notion est employée dans l’arrêt ne correspond ni au sens ordinaire du terme
«amputation» («cut-off», en anglais), ni à son usage dans la jurisprudence internationale. Selon
l’Oxford Advanced Learner’s Dictionary, le verbe «cut off» signifie «couper une partie d’un tout»
ou «bloquer quelque chose ou y faire obstacle». En matière de délimitation maritime, l’idée centrale
est qu’une «amputation» empêche le littoral d’un Etat de se projeter aussi loin vers le large que le
permet le droit international ; une simple réduction de cette projection ne constitue donc pas une
«amputation».


       40. La jurisprudence de la Cour et des autres juridictions internationales est tout à fait claire
concernant le sens et les conséquences d’une amputation en matière de délimitation maritime. C’est
dans les affaires du Plateau continental de la mer du Nord que la Cour s’est référée pour la première
fois à cette notion, indiquant que, «[d]ans le cas d’une côte concave ou rentrante … l’application de
la méthode de l’équidistance tend à infléchir les lignes de délimitation vers la concavité» : la zone
qu’elles encadrent «prend donc la forme d’une sorte de triangle au sommet dirigé vers le large, ce
qui, pour reprendre le terme de la République fédérale, «ampute» 1’Etat riverain des zones du plateau
continental situées en dehors du triangle» 41.


       41. En l’affaire Bangladesh c. Inde, le Bangladesh s’est trouvé dans une situation semblable à
celle décrite dans les affaires du Plateau continental de la mer du Nord, à savoir la présence d’un
triangle au sommet dirigé vers le large, en raison de l’application stricte de la ligne d’équidistance
provisoire. Le tribunal a observé ce qui suit :

        «en l’espèce, la ligne d’équidistance provisoire a une incidence sur les projections vers
        le large des côtes bangladaises orientées à l’ouest sur les marges nord-est du golfe du
        Bengale … . L’effet est encore plus marqué s’agissant de la projection vers le sud de la
        côte bangladaise orientée au sud … en ce qui concerne la zone située au-delà de
        200 milles marins. L’effet d’amputation est manifestement plus prononcé à partir du
        point Prov-3 en direction du sud, là où la ligne d’équidistance provisoire s’incurve vers
        l’est au détriment du Bangladesh, sous l’influence du point de base I-2 situé sur la côte
        indienne et de la côte rentrante du Bangladesh dans la partie intérieure du golfe … A la
        lumière de ce qui précède, le tribunal conclut que, en raison de la concavité de la côte,
        la ligne d’équidistance provisoire qu’il a construite produit en réalité un effet
        d’amputation des projections des côtes du Bangladesh vers le large.» 42


     42. De même, dans l’affaire de la Délimitation de la frontière maritime entre la Guinée et la
Guinée-Bissau, le tribunal arbitral a fait l’observation suivante :

               «Quand en fait il y a … trois Etats limitrophes le long d’un littoral concave,
        l’équidistance a cet autre inconvénient d’avoir pour résultat que le pays situé au centre
        est enclavé par les deux autres et se trouve empêché de projeter son territoire maritime
        aussi loin vers le large que le lui permettrait le droit international.» 43




       41 Plateau continental de la mer du Nord (République fédérale d’Allemagne/Danemark ; République fédérale

d’Allemagne/Pays-Bas), arrêt, C.I.J. Recueil 1969, p. 17, par. 8.
       42 Arbitrage concernant la frontière maritime dans le golfe du Bengale (Bangladesh c. Inde), sentence du 7 juillet

2014, RSA, vol. XXXII, p. 122-123, par. 407-408. Voir aussi ibid., p. 122, map 6 (Projections from coasts).
        43 Délimitation de la frontière maritime entre la Guinée et la Guinée-Bissau, sentence du 14 février 1985, RSA,

vol. XIX, p. 187, par. 104.

                                                           - 13 -

        43. L’inexistence d’une «amputation» en la présente espèce  et, a fortiori, d’une amputation
grave  est également démontrée par la façon dont cette notion est utilisée au paragraphe 6 de
l’article 7 (lignes de base droites) et au paragraphe 5 de l’article 47 (lignes de base archipélagiques)
de la CNUDM, qui sont respectivement libellés comme suit :

               «La méthode des lignes de base droites ne peut être appliquée par un Etat de
         manière telle que la mer territoriale d’un autre Etat se trouve coupée de la haute mer ou
         d’une zone économique exclusive.»

                 ................................................................

               «Un Etat archipel ne peut appliquer la méthode de tracé de ces lignes de base
         d’une manière telle que la mer territoriale d’un autre Etat se trouve coupée de la haute
         mer ou d’une zone économique exclusive.» (Les italiques sont de moi.)


       44. Ces dispositions reproduisent presque verbatim le texte du paragraphe 5 de l’article 4 de
la convention de 1958 sur la mer territoriale et la zone contiguë 44. A l’origine, l’idée d’un effet
d’«amputation» n’avait pas été envisagée dans les «articles concernant le droit de la mer» de la
Commission du droit international 45. Cette idée provient d’une proposition du Portugal, formulée
dans des termes très semblables, à la conférence des Nations Unies de 1958 sur le droit de la mer 46.
Pour expliquer sa proposition, le représentant portugais avait affirmé qu’il «serait absurde qu’un Etat
côtier puisse empêcher un autre Etat côtier d’accéder à la haute mer»47. Ces dispositions ont servi de
base à la troisième conférence sur le droit de la mer, sans qu’elles n’aient fait l’objet de réels débats
sur le fond ou quant à leur teneur.


         45. Le commentaire de l’Université de Virginie sur l’article 7 de la CNUDM se lit comme
suit :

         «[l]e paragraphe 6 [de l’article 7 de la CNUDM] est fondé sur le paragraphe 5 de
         l’article 4 de la Convention de 1958, bien qu’il se réfère également à la zone
         économique exclusive. Il a pour but de préserver l’accès de tout Etat côtier aux zones
         de la haute mer dans lesquelles il jouit de la liberté de navigation. La référence à la
         zone économique exclusive dans ce paragraphe est justifiée puisque la liberté de
         navigation s’y exerce aussi en vertu du paragraphe 1 de l’article 58.» 48 (Les italiques
         sont de moi.)


       46. La question se pose donc de savoir si, du fait de l’utilisation de la ligne d’équidistance,
l’une des zones de projection côtière de la Somalie ou du Kenya, en deçà ou au-delà de la limite des


        44 Convention sur la mer territoriale et la zone contiguë, 1958, Recueil des Traités des Nations Unies (RTNU),

vol. 516. Le paragraphe 5 de l’article 4 se lit comme suit : «Le système des lignes de base droites ne peut être appliqué par
un Etat de manière à couper de la haute mer la mer territoriale d’un autre Etat.»
         45 Annuaire de la Commission du droit international, 1956, vol. II, p. 265 et suiv.

         46 United Nations Conference on the Law of the Sea, Official Records, Vol. III, First Committee (Territorial Sea

and Contiguous Zone), Summary records of meetings and Annexes, UN doc. A/CONF.13/39, p. 240,
doc. A/CONF.13/C.1/L.101, Portugal : proposition (article 5), deuxième point : «Insérer un nouveau paragraphe libellé
comme suit : «4. La méthode des lignes de base droites ne doit jamais être appliquée par un Etat de manière telle que la
mer territoriale d’un autre Etat se trouve coupée de la haute mer.»»
         47 Ibid., p. 148, par. 27.

       48 Nandan, Satya N., S. Rosenne and N. R. Grandy (volume eds), United Nations Convention on the Law of the

Sea, 1982: A Commentary, Vol. II, 1993, Center of Oceans Law and Policy, University of Virginia, Martinus Nijhoff,
Dordrecht, p. 103, para. 7.9 (h).

                                                          - 14 -

200 milles marins, prenait la forme «d’une sorte de triangle au sommet dirigé vers le large», coupant
ainsi le Kenya d’autres zones de la ZEE ou du plateau continental situées en dehors du triangle, ou
entraînant un enclavement de ce pays. Tel n’était manifestement pas le cas. Aucune amputation grave
ni aucun enclavement n’est visible, même sur le croquis no 10 de l’arrêt ; on y voit seulement une
légère réduction des projections côtières du Kenya dont il n’est pas réaliste d’affirmer qu’elle avait
pour effet d’amputer ce dernier de quelque zone maritime en deçà ou au-delà de 200 milles marins,
ou de l’empêcher d’y accéder.


       47. Pour conclure, on rappellera que la Cour a souligné à maintes reprises qu’il convenait de
définir la côte pertinente et la zone pertinente en «respect[ant] la situation géographique réelle»49 et
en évitant de «refaire entièrement la nature» 50. Le présent arrêt procède pourtant à un tel remodelage
géographique, en important dans la zone à délimiter entre la Somalie et le Kenya les caractéristiques
du littoral d’un Etat tiers, à savoir l’existence d’une légère concavité de la côte tanzanienne. Or, le
droit et la méthode appliqués jusqu’ici par la Cour aux fins de la délimitation entre des côtes qui sont
adjacentes ou se font face se caractérisaient par un fort degré de prévisibilité et une cohérence
normative dans l’interprétation et l’application du droit international de la mer.


       48. Cette prévisibilité et cette cohérence bien établies risquent d’être anéanties par l’approche
inédite et erronée adoptée dans le présent arrêt pour l’ajustement de la ligne d’équidistance, approche
qui fait fi du principe fondamental de la délimitation maritime selon lequel «la terre domine la mer».
En tenant compte, dans l’analyse des revendications concurrentes de la Somalie et du Kenya, de
caractéristiques côtières extérieures et de circonstances géographiques fort éloignées des côtes
pertinentes des Parties, en dehors de la zone pertinente, l’arrêt introduit dans le droit et le processus
de la délimitation maritime des considérations «étrangères à [leur] nature»51, ce qui porte atteinte à
la méthode fiable mise au point par la Cour.


                                   IV. Délimitation du plateau continental
                                        au-delà de 200 milles marins

       49. Je conviens que la Cour devait procéder à la délimitation du plateau continental au-delà de
200 milles marins comme l’avaient demandé les deux Parties. Pour les raisons que j’exposerai
ci-après, je ne souscris toutefois pas à la manière dont cette délimitation a été établie.


      50. Premièrement, pour les mêmes motifs que ceux qui ont été exposés ci-dessus, je ne souscris
pas au prolongement de la ligne géodésique qui a été ajustée de façon injustifiable et sans raison
valable en deçà de 200 milles marins. La Cour ne peut se contenter d’affirmer qu’une ligne de
délimitation doit suivre un certain tracé sans fournir de justification ni de raison convaincante. La
réduction des projections côtières du Kenya était effectivement plus marquée au-delà de la limite des
200 milles marins du fait de l’accord de délimitation maritime que cet Etat avait conclu avec la
Tanzanie en 2009 ; mais cela n’est pas spécifiquement mentionné dans l’arrêt.


      51. Il convient de rappeler à cet égard que, dans cet accord, le Kenya avait délibérément choisi
une ligne de délimitation suivant le parallèle plutôt qu’une ligne d’équidistance afin de gagner


        49 Plateau continental (Jamahiriya arabe libyenne/Malte), arrêt, C.I.J. Recueil 1985, p. 45, par. 57.

        50Ibid. Voir aussi Plateau continental de la mer du Nord (République fédérale d’Allemagne/Danemark ;
République fédérale d’Allemagne/Pays-Bas), arrêt, C.I.J. Recueil 1969, p. 49, par. 91.
         51 Plateau continental (Jamahiriya arabe libyenne/Malte), arrêt, C.I.J. Recueil 1985, p. 40, par. 48 ; Délimitation

maritime dans la région située entre le Groenland et Jan Mayen (Danemark c. Norvège), arrêt, C.I.J. Recueil 1993, p. 63,
par. 57.

                                                  - 15 -

environ 10 000 kilomètres carrés en deçà de 200 milles marins, ce qui lui a cependant fait perdre plus
de 25 000 kilomètres carrés d’espaces maritimes au-delà de cette limite. S’il existait un effet
d’amputation dans la zone située au-delà de 200 milles marins, c’était donc purement et simplement
à cause du choix qu’avait fait le Kenya en 2009. De plus, compte tenu du principe pacta tertiis nec
nocent nec prosunt, l’accord conclu entre ce dernier et la Tanzanie ne pouvait avoir quelque effet
juridique sur la Somalie. Aussi ne pouvait-on exiger de celle-ci qu’elle compense la perte, pour le
Kenya, d’une zone maritime qu’il avait lui-même cédée dans le cadre de son accord avec la Tanzanie
en déplaçant la ligne d’équidistance vers le nord en sa faveur, comme cela a été décidé dans l’arrêt.


       52. Deuxièmement, le prolongement de la ligne d’équidistance ajustée au-delà de 200 milles
marins le long de la ligne géodésique susmentionnée crée également un nouveau problème lié à ce
que l’arrêt qualifie de «zone grise». Cette zone, visible sur le croquis no 12, apparaît en raison de la
manière erronée dont la ligne d’équidistance a été ajustée en la présente espèce. Bien qu’il soit
affirmé dans l’arrêt que cette «zone grise» n’est qu’une éventualité et que, partant, la Cour «n’estime
pas nécessaire … de se prononcer sur le régime juridique qui y serait applicable» (paragraphe 197),
le simple fait qu’elle soit mentionnée et représentée sur un croquis qui fait partie intégrante de l’arrêt
pourrait, à l’avenir, engendrer inutilement un nouveau différend entre les deux Etats.



                                                               (Signé) Abdulqawi A. YUSUF.


                                             ___________

